In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Williams, J.), dated November 18, 1985, which granted the defendants’ motion at the close of the plaintiff’s evidence to dismiss the complaint on the ground that the plaintiff failed to present a prima facie case.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced an action to recover damages for injuries sustained when she was allegedly stabbed by a fellow high school student while on school premises. In order to establish a prima facie case of negligence, a party must demonstrate, inter alia, the breach of a duty owed to her by the alleged tort-feasor (see, Solomon v City of New York, 66 NY2d 1026). We find that the plaintiff failed to meet this burden and, therefore, the trial court properly granted the defendants’ trial motion to dismiss. The negligence alleged by the plaintiff was that the defendant Board of Education of the City of New York had actual notice of the vicious propensities of the student who stabbed her and failed to take proper measures to curb those propensities and to protect her fellow classmates therefrom. The record indicates, however, that the Board of Education could not have envisioned the need for closer supervision at the time of the stabbing and that the *702plaintiff failed to prove any breach of a duty by the defendants (see, Glick v City of New York, 53 AD2d 528, affd 42 NY2d 831). Bracken, J. P., Weinstein, Eiber and Sullivan, JJ., concur.